Citation Nr: 0609491	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-20 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the vocal cords as a result of 
thyroid surgery performed at a VA facility in July 1992.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David A. Saadat


INTRODUCTION

The veteran had active military service from October 1961 to 
July 1966.  

This case was last remanded by the Board of Veterans' Appeals 
(Board) in May 2005, and is again REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.

REMAND

The veteran is seeking compensation for a vocal cord 
disability which he contends results from a July 1992 surgery 
at a VA facility to remove a portion of his thyroid due to a 
multinodular goiter with compressive dysphagia.  He signed an 
Informed Consent Form on July 1, 1992, which listed "injury 
to vocal cords" as a possible risk of surgery.  He has 
asserted (such as in his notice of disagreement) that he was 
never actually informed of this risk, nor would he have 
undergone the surgery if he had been informed of the 
possibility of vocal paralysis.  

The July 1992 Operative Report contained no specific 
intraoperative complications.  One July 1992 post-surgical 
notation includes an impression of "[status post] subtotal 
thyroidectomy with vocal changes" while another notation 
dated two days later includes an impression of "[status 
post] subtotal thyroidectomy with recurrent laryngeal nerve 
neuropraxia."  The discharge summary noted that good 
mobilization of the vocal cords was seen and that while the 
veteran's voice was raspy and hoarse, he was improving 
without complaints.

In April 1995, the veteran underwent a triple endoscopy, 
microlaryngoscopy and biopsy of right true vocal cord lesion.  
He was diagnosed as having status-post subtotal thyroid 1992, 
residual right true vocal cord paralysis, and leukoplakia.

In its most recent remand, the Board ordered an examination 
to determine the diagnosis of any vocal cord disability, and 
to obtain specific opinions on questions relating to whether 
any such vocal cord disability was secondary to the 1992 
thyroid surgery.  In a June 2005 examination report, a VA 
examiner diagnosed the veteran as having total, unilateral 
vocal paralysis.  In a July 2005 addendum, the same VA 
examiner wrote that 

it is likely that the previous surgery 
and resultant vocal cord paralysis, along 
with edema caused by the [veteran's] 
smoking habits, are contributing to the 
[veteran's] episodes of shortness of 
breath.  

While this statement indicates a connection between the 
thyroid surgery and the 1992 vocal cord paralysis, the VA 
examiner failed to state whether the paralysis was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar fault on the part of VA (as the Board 
had specifically requested in its remand).  A new addendum 
opinion is needed from this examiner or another VA physician 
who has reviewed the claims folder.  The Board errs as a 
matter of law when it fails to ensure compliance with remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).

When the AMC considers this claim again, it should reference 
and apply 38 C.F.R. § 3.361, which was made effective on 
September 2, 2004.

Accordingly, the Board REMANDS this case for the following:

1.  Ask the same VA physician who 
prepared the July 2005 addendum (or 
another physician who did not participate 
in the veteran's care in 1992) to review 
the claims file and respond to the 
following (and explain the rationale for 
the opinion provided):

Was the veteran's vocal cord 
paralysis caused by carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar fault 
on the part of VA in relation to the 
July 1992 thyroid surgery?

2.  Thereafter, readjudicate the claim 
for compensation under 38 U.S.C.A. 
§ 1151.  If it remains denied, provide 
the veteran and his representative with a 
supplemental statement of the case 
summarizing the relevant evidence and 
discussing all pertinent legal authority, 
including the most recent version of 38 
C.F.R. § 3.361.  Allow an appropriate 
period for response.

The Board intimates no opinion as to the ultimate outcome of 
this remanded matter, about which the veteran may submit 
additional evidence and argument.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  All remands require expeditious 
handling.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

